DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending.
Claims 1-8 are rejected.
Claims 9 is objected to.

Claim Objections
Claim9 is objected to because of the following informalities:  The acronym FFU is used but not defined.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (WO2016/143228).  Examiner will be using (U.S. PG Pub. 2018/0001315) the corresponding English document for ease of use, However, the invention in the art was published on 9-15-16. 

As to claim 1, Kaneko teaches a safety cabinet comprising: an operation space including an operation stage (element 104); a front panel formed in a front surface of the operation 5space; an operation opening provided in a lower portion of the front panel [0038 A blow-out air flow 115 supplied into the work space 104 cleans the inner side of the work space 104, and a portion of the air flow is sucked in through a front face suction slit 116 and another portion of the air flow is sucked in through a back face air suction port 117, which pass through the circulation flow path 109, and are sucked into the air blower 110.]; a suction port that is provided in the vicinity of the operation opening on a front side of the operation stage to 10lead downward[0038]; an air circulation path through which air suctioned from the suction port flows along a lower portion, a back surface, and an upper portion of the operation space [0038] (fig. 1); a particle counter[0089 Dust within a work space 104 is measured using, as a general dust measuring device, a light scattering air-borne particle counter (particle counter) or a relative densitometer (photometer). According to ISO (International Organization for Standardization), cleanliness of air is represented by the number of dusts contained in a unit volume, such that in many cases, a light scattering air-borne particle counter (particle counter) counting the number of dusts is used as the measuring device.]; 15an operation space-air intake port provided in the operation space to take air into the particle counter[0089]; and an introduction pipe that introduces the air into the particle counter from the operation space-air intake port[0090 FIG. 13 illustrates an example where dust within the work chamber is measured using the light scattering air-borne particle counter (particle counter). The air within the work space 104 is connected to a particle suction port 130, and a fixed amount of air per unit time is taken via a sampling tube 131 into the light scattering air-borne particle counter (particle counter) 132. The dust contained in the taken-in air can be counted and accumulated to a predetermined air quantity, to thereby count the number of dust contained in a unit volume].  

10 As to claim 4, Kaneko teaches further comprising: a control device, wherein the control device compares the number of microparticles, which is measured by the particle counter, to 15a set threshold value to issue an alarm when the number of microparticles exceeds the set threshold value[0091 At this time, in a state where the work space 104 cannot maintain a necessary cleanliness for a predetermined operation, a warning output from a particle counter 132 is used to perform at least either a monitor output on the display device 121 such as the monitor screen or a voice output to the speaker 126. At least either a color output of the display of the display device 121 such as the monitor screen or the voice output from the speaker 126, and in the case of color, lighting or blinking of a red light, can be used to notify abnormality of cleanliness.].  

As to claim 5, Kaneko teaches further comprising: 20a control device; and a display, wherein the control device compares the number of microparticles, which is measured by the particle counter, to a set threshold value to display a countermeasure on the 25display when the number of microparticles exceeds the set threshold value[0091].  

As to claim 6, Kaneko teaches further comprising: a suction port-air intake port provided in the vicinity 5of the suction port to take air into the particle counter; and an introduction pipe that introduces the air into the particle counter from the suction port-air intake port[0090].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kaneko (WO2016/143228) in view of Knollenberg (U.S. Pat. 6,615,679).

Kaneko teaches some of the claimed invention, but fails to teach all the limitations of claims 2-3 and 7-8.  However, these are obvious variations as taught by Knollenberg. 

20As to claim 2, Knollenberg teaches comprising: a plurality of the operation space-air intake ports and a plurality of the introduction pipes and the particle counters that correspond to the plurality of operation space-air intake 25ports (fig. 3 or 4).  It is noted that claim states “the particle counters”   However only one counter has been defined.    

As to claim 3, Knollenberg teaches a plurality of the operation space-air intake ports; a plurality of the introduction pipes that correspond to 5the plurality of operation space-air intake ports; and a branch switching unit that performs switching between air branches from the plurality of introduction pipes to connect one of the air branches to the particle counter (col. 2 lines 26-55 Typically, fluid is drawn from each sample point 302 continuously through the multiplexing stepping manifold 310 by pump 350. In sequence, the manifold controller 312 selects a single sample 320 that is tested by the particle detector 330, while all other fluid flow from the unselected samples is discarded in the exhaust system 340. A multiplexed, stepping manifold system 300 allows monitoring of many locations using a single particle detector. A multiplexed system has a disadvantage, however, that a contamination event may go undetected for a relatively long time until the sample from the probe location reaches its turn in the multiplexing sequence. Indeed, a brief or intermittent contamination event may go completely undetected if its occurrence does not coincide with the timing of the multiplexing sequence. In a variation, referred to as a mixed-fluid manifold technique, two particle detectors are connected to each stepping manifold. A single sample is selected by the manifold and sent to one particle detector, as in a basic system, while the samples from all the other sample probes are combined and sent as a mixture to the second particle detector. In this manner, each sample probe location is monitored individually in sequence, while a combined mixed-fluid stream of all of the remaining samples is monitored continuously).  


As to claim 7, Knollenberg teaches further 10comprising: a second particle counter that takes air from the suction port-air intake port (col. 2 lines 26-55).  

As to claim 8, Knollenberg teaches further 15comprising: a branch switching unit that performs switching between an air branch from the operation space-air intake port and an air branch from the suction port-air intake port to take one of the air branches into the particle counter (col. 2 lines 26-55).  

Therefore, it would have been obvious to one of ordinary skill in the art prior the effective filing date to include the teaches of Knollenberg into the system and methods of Kaneko  since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be a safety cabinet as done in Kaneko using the know plurality of sample points multiple particle detectors as shown in Knollenberg.


Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the prior art of record does not teach alone or in combination a blowout side FFU that is provided on an upper side of the operation space to blow the air out of the air circulation 25path into the operation space; an exhaust side FFU that exhausts the air outside from 20 the air circulation path; and a control device, wherein the control device compares the first number of microparticles in the air from the operation space-air intake 5port, which is measured by the particle counter, to a first set threshold value and compares the second number of microparticles in the air from the suction port-air intake port, which is measured by the particle counter, to a second set threshold value to enhance an operation of the exhaust 10side FFU when the first number of microparticles is the first set threshold value or less and the second number of microparticles is the second set threshold value or greater, with other elements in claim. 

Other Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chien (U.S. PG Pub 2015/0056909) teaches using FFUs along with particle counters.
Wu (U.S. PG Pub. 2005/0245188) teaches a biological safety cabinet with a particle density detection.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119